Citation Nr: 1110407	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, claimed as secondary to the service-connected lumbosacral strain.  

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disorder.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include anxiety disorder, not otherwise specified, and posttraumatic stress disorder (PTSD), including based on personal assault.  


REPRESENTATION

Veteran represented by:	Rhode Island Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to June 2002.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2007 RO rating decision and a February 2009 RO rating decision.  

Of preliminary importance, the claim of service connection for a right knee disorder has been previously denied in an unappealed rating decision in July 2005.  

The most recent attempt by the Veteran to reopen this claim was received by VA in September 2006.  Although the RO adjudicated this claim on the merits in the January 2007 rating decision, the Board still is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has characterized this matter as set forth on the title page.  

Moreover, the Board is cognizant of the recent decision of the United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim of service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of service connection for an innocently acquired psychiatric disorder, to include anxiety disorder, not otherwise specified, and PTSD, including based on personal assault.  

During the course of his appeal, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in January 2011.  

The issues of service connection for a left knee disorder and of whether new and material evidence has been submitted to reopen the claims of service connection for a right elbow disorder and for a bilateral hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for an innocently acquired psychiatric disorder, to include an anxiety disorder, not otherwise specified, and PTSD, including based on personal assault, and a right knee disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to hip pain; however, he has not established a current diagnosis of a bilateral hip disorder; nor is he deemed competent to offer an opinion as to the etiology of his claimed bilateral hip disorder.  

2.  The Veteran is not shown to a disability manifested by a bilateral hip disorder that was incurred in or aggravated by active service; nor is any proximately due to or the result of a service-connected lumbosacral strain disability.  

3.  A July 2005 rating decision denied the Veteran's claim of service connection for a right knee disorder; the Veteran was notified in writing of the RO's determination but did not appeal in a timely fashion.  

4.  The evidence submitted since the RO's July 2005 rating decision is new as it is neither cumulative nor redundant of the evidence of record at the time of the previous denial and relates to a previously unestablished fact necessary to substantiate the claim of service connection for a right knee disorder.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by a bilateral hip disorder due to disease or injury that was incurred in or aggravated by active service; nor is any proximately due to or the result of a service-connected lumbosacral strain disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  

2.  New and material evidence has been received to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in May 2005, September 2006 and January 2009.  

In the September 2006 and January 2009 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court has also held, in the context of a claim to reopen on the basis of new and material evidence, that VA must look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the September 2006 letter indicated both that certain claims had previously been denied in the RO decisions, as described in greater detail below, and that evidence would be needed to substantiate a link between these disorders and service.  The Board finds such action to be fully adequate in view of Kent.  

The claim was readjudicated in May 2010.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  



Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Secondary service connection shall be awarded when a disability " is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease from the current level.  38 C.F.R. § 3.310(b).  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

The Board's analysis will focus specifically the evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

In addressing whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for the residuals of a right knee injury, as noted above, in a final rating decision dated in July 2005, the RO denied the claim, based on a finding that the evidence failed to show in-service injury or clinical diagnosis of a disability.  

The Veteran was notified in writing of this action and his appellate rights in July 2005, and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO's July 2005 rating action included the Veteran's service treatment records.  

In a VA Form 21-526, Veteran's Application for Compensation or Pension, received in September 2006, the Veteran requested that his claim for entitlement to service connection for a right knee disorder be reopened.  Evidence added to the record since the July 2005 RO rating decision includes various VA and private treatment records, and a VA examination report.  

In addition to new medical treatment records, the new evidence includes statements in support of the claim from the Veteran regarding his claimed disorder, to include hearing testimony, along with written statements from the Veteran, a former service member, and his representative.  

Based on a review of the record, the Board finds the evidence added since the July 2005 rating decision regarding the Veteran's claim of service connection for a right knee disorder provides a more complete picture of the circumstances surrounding the origin of the right knee disorder, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus is new and material.  

Specifically, the VA and private treatment records, VA examination report, and the Veteran's, his representative's and the former service member's written statements and hearing testimony are new, in that they are evidence that has not been considered by the RO.  

They are also material, in that they relate to an unestablished fact necessary to establish the claim.  Therefore, this evidence is new and material, and the claim is deemed reopened.  

With respect to the claimed bilateral hip disorder, the Veteran contends that he currently suffers from a bilateral hip disorder that is related to his service-connected lumbosacral strain.  

The service treatment records are negative for complaints or findings referable to a bilateral hip disorder.  

Further, the Board finds that the medical evidence fails to show any complaints or findings of a current bilateral hip disorder.  

"Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2010); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  

The medical evidence of record, to include a July 2009 private treatment record, reflects a history of complaints of bilateral hip pain, chronic problem since leaving the military in 2002.  

However, a VA MRI of the lower extremity report noted a history of pain and stiffness in the hips, but findings of an unremarkable MRI of the pelvis and hips.  Specifically, the VA radiologist added that the marrow signal within the bony pelvis and hips was normal, that there was nothing to suggest vascular necrosis, fracture, or bone contusion, that the hip joints appeared unremarkable, that there was no gross evidence of labral detachment, that there was no evidence of muscle tear or abnormal bursal fluid, and that no pelvic masses were seen.  

The Board notes that pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Moreover, in the absence of proof of a present disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Additionally, when the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In essence, there is no competent evidence that tends to support of the Veteran's lay assertions in connection with this claim.  

The Board recognizes that lay assertions may serve to support a claim of service connection by identifying lay-observable events or the presence of certain symptoms.  

The Board must assess the competency and credibility of lay statements regarding in-service or continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  

In this case, while the Veteran is competent to assert that he experiences bilateral hip pain, there is no post-service diagnosis for any bilateral hip disorder or medical opinion to support the Veteran's assertions.  

The Board notes that where the determinative issue involves medical causation competent evidence is required.  See Woehlaert v. Nicholson, 21 Vet. App. at 462; Routen v. Brown, 10 Vet. App. at 186.  

Here, the Veteran is not competent to diagnose a bilateral hip disorder or possess the requisite medical expertise to relate a current bilateral hip disorder to his service-connected lumbar strain disability.  

Thus, absent any diagnosed underlying disease process, there is no disability for which service connection may be granted.  

Accordingly, the claim of service connection for a bilateral hip disorder, claimed as secondary to service-connected lumbosacral strain disability must be denied.  

The Board notes that, under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  

However, in the present case, an examination is not required since the medical evidence fails to identify the presence of any current hip disability that can causally be linked to a disease or injury in service or to the service-connected lumbosacral strain disability.  

In reaching the above conclusions, the Board has considered the doctrine of reasonable doubt; however, since the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

New and material evidence has been received to reopen the claim of service connection for a right knee disorder; the appeal to this extent is allowed subject to further action as discussed hereinbelow.  

Service connection for a bilateral hip disorder, claimed as secondary to the service-connected lumbosacral strain disability is denied.  


REMAND

The Board observes that the Veteran testified in January 2011 that his anxiety disorder and PTSD are the result of a personal assault that occurred during his service.  He had previously alleged that his anxiety disorder and PTSD were due to personal assault in a 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma, received in October 2006.  

There are special development procedures that pertain to the processing of claims of entitlement to service connection for PTSD based on personal assault.  VA has special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural Manual M21-1), Part III, paragraph 5.14(c).  

These special evidentiary procedures for PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: Request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor in allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

The Board notes that the Veteran has not received the required notice.  On remand, the RO should issue notice to the Veteran explaining the evidence necessary to corroborate a stressor during service to support his claim for PTSD due to personal assault, pursuant to 38 C.F.R. § 3.304(f).  This requirement is consistent with the VCAA's duty to inform the claimant of the information and evidence needed to substantiate the claim.  See 38 C.F.R. § 3.159(c) (2010).  

Significantly, the Veteran has also asserted that his current psychiatric disorder is also related to his experiencing the death of a fellow service member and friend during service.  

A lay statement from a former service member, dated in November 2006, reflects testimony that a shipmate named "Airman Markus Quarles" was killed in an accident, and an observation that the Veteran felt guilty and upset by the death.  

Notably, the Veteran repeated this account and referenced the same deceased airman's name, in written statements submitted to VA and during his medical treatment.  

However, during his January 2011 hearing, the Veteran testified that the service member who died was named "Eric Halls."  While these inconsistent statements speak to the credibility of the Veteran's assertions, the Board notes that an attempt to confirm the death of the fellow service member has not been made by the RO.  Development in this regard should also be attempted.  

Notably, the service treatment records show a finding of "personality change" on annual examination in 1999.  

The VA treatment records, dated from March 2010 to May 2010, show reports of in-service stressors that include being grabbed by the throat and pushed against a wall, fellow service members making critical comments about the Veteran or his background and relating them to terrorists and the enemy, and generally being discriminated against by his superiors, and indicate findings of positive PTSD screen, and a diagnosis of PTSD.  

Most recently, in August 2010, the Veteran submitted an opinion statement from a VA Primary Care Clinic, reflecting a diagnosis of anxiety disorder, not otherwise specified, and some features of PTSD associated with military service.  

The psychologist noted that the Veteran has been actively involved in mental health treatment since May 2010, including individual psychotherapy.  The psychologist listed the Veteran's service-related stressors contributing to his present distress as experiencing the sudden death of a good friend in November 2000, "Airman Markus Quarles," being the victim of an assault in December 2001 when he was jumped and grabbed by the throat, and being victim to prolonged verbal and physical abuse and harassment be fellow military personnel during his last year of active duty following the September 11, 2001 attacks.  

The Veteran reported symptoms associated with his reported stressors to include prolonged, generalized anxiety and worry, including fear of becoming harmed by others, excessive self-consciousness and social anxiety, including anxiety about being perceived in a persecutory fashion by others, reexperiencing, such as nightmare activity, flashbacks, intrusive memories, and triggered memories, physical health problems, panic episodes, difficulty sleeping, hypervigilant and fearful/paranoid behavior, difficulty developing healthy interpersonal relationships, and social constriction/withdrawal.  

The psychologist opined that, based on his mental health treatment to date, the Veteran was found to be experiencing prolonged anxiety and distress associated with the effects of traumatic events during military service, which were exacerbated in severity in an episodic fashion by presenting and/or continuing life stressors.  The psychologist concluded that the Veteran's mental health problems are significantly related to his military trauma.  

The Board finds that the Veteran should be scheduled for a VA psychiatric examination to determine if he currently suffers from an acquired psychiatric disorder, to include anxiety disorder, not otherwise specified, and PTSD, based on such verified stressor.  See 38 U.S.C.A. § 5103A (d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claimed right knee disorder, the Veteran contends that he currently experiences a right knee disorder due to injuries sustained while performing his duties on the flight deck of a ship while in service.  

The service treatment records show a separation report of medical history indicates that the Veteran "checked-the-box" for swollen or painful joints, and reported that his right knee occasionally gave out.  

The physician noted findings of "locked knee, occasionally gives out when walking."  On separation report of medical examination the examiner observed a scar on the right knee.  

Notably, an August 2007 VA joints and spine examination report reveals complaints of intermittent right knee pain since service.  The examiner indicated that the claims file was reviewed prior to the examination.  

Here, the Veteran was diagnosed with patellofemoral syndrome of the right knee.  The examiner noted that the Veteran was without evidence of knee problems in the military, and opined that it was less likely than not that his current patellofemoral syndrome was related to his military service.  

Significantly, the examiner failed to address the service treatment records indicating findings of a right knee disorder.  

Given the Veteran's credible lay assertions that he has experienced a right knee disorder since service, along with the evidence showing in-service findings of a right knee disorder, and post-service diagnosis of patellofemoral syndrome of the right knee, the Board finds that another VA examination with medical opinion is warranted to properly adjudicate the claim as it appears that the August 2007 VA examiner failed to review the entire claims file despite indicating otherwise.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Moreover, prior to arranging for the Veteran to undergo further examination, the RO should obtain all outstanding pertinent records.  In this regard, the Board notes that the record reveals that the Veteran receives ongoing treatment through the Hyannis, Massachusetts and Providence, Rhode Island VA Medical Centers (VAMCs).  

The records dated to May 2010 have been associated with the claims file.  Any additional records should be obtained and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, during the January 2011 hearing, the Veteran indicated that he receives ongoing treatment from the "Emerald physicians" and from a "Dr. Rittel."  An attempt should be made to obtain records from these practitioners and to associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to send the Veteran an appropriate stressor development letter.  The Veteran should be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(3) must be included in the notification to the Veteran.  

The Veteran should be requested to provide further detail concerning the claimed stressful incident(s) in service.  

2.  The RO also should take all indicated action to determine whether there is sufficient information to attempt verification of any claimed stressor, to include being threatened, harassed, and/or attacked in service due to his ethnicity.  If so, the appropriate steps should be taken to attempt verification of the Veteran's claimed stressor(s).  Specifically, an attempt should be made to confirm the Veteran's claimed stressor regarding the alleged death of the former service member referenced above.  

3.  The RO should take appropriate action to contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claims being remanded.  

In particular, seek to obtain treatment records from the Hyannis and Providence VAMCs, from May 2010 to the present, as well as from the "Emerald physicians" and from "Dr. Rittel."  

After securing the necessary authorizations for release of this information, seek to obtain copies of all records referred to by the Veteran not already on file.  

4.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claim acquired psychiatric disorder.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner should identify the nature and extent of any currently demonstrated acquired psychiatric disorder.  A diagnosis of PTSD under DSM IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.  

With respect to any other current acquired psychiatric disorder, to specifically include anxiety disorder, not otherwise specified, the examiner should offer an opinion whether it is at least as likely as not (i.e., probability of 50 percent) that any such innocently acquired psychiatric disability is related to any event or incident of the Veteran's active service.  

A complete rationale for all opinions expressed should be provided in the examination report.  

5.  The RO should then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the claimed right knee disorder.  

The Veteran's claims file must be reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  The examiner should elicit from the Veteran and record a complete history referable to the claimed condition.  

Based on review of the case, the VA examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran has a current right knee disability that is due to an injury as described by the Veteran or as the result of another event or incident consistent with his duties during service.  A complete rationale for all opinions expressed should be provided in the examination report.  

6.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.4  

7.  After completing all indicated development to extent possible, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


